Exhibit 10.4

FIRST AMENDMENT TO

FIRST AMENDED AND RESTATED

DIGITAL REALTY TRUST, INC., DIGITAL SERVICES, INC. AND

DIGITAL REALTY TRUST, L.P. 2004 INCENTIVE AWARD PLAN

THIS FIRST AMENDMENT TO THE FIRST AMENDED AND RESTATED DIGITAL REALTY TRUST,
INC., DIGITAL SERVICES, INC. AND DIGITAL REALTY TRUST, L.P. 2004 INCENTIVE AWARD
PLAN, made as of May 5, 2008 (this “First Amendment”), is made and adopted by
Digital Realty Trust, Inc., a Maryland corporation (the “Company”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan (as defined below).

WHEREAS, the Company maintains the First Amended and Restated Digital Realty
Trust, Inc., Digital Services, Inc. and Digital Realty Trust, L.P. 2004
Incentive Award Plan (the “Plan”);

WHEREAS, pursuant to Section 14.1 of the Plan, the Plan may be amended from time
to time by the Company’s Board of Directors (the “Board”); and

WHEREAS, the Company desires to amend the Plan as set forth herein.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 8.10(b) of the Plan is hereby amended and restated in its entirety as
follows:

“(b) Each Initial Director Award shall be vested in full as of the date of
grant. Subsequent Director Awards shall vest as follows:

(i) Each Subsequent Director Award granted prior to the fourth annual meeting of
the Company’s stockholders after the Public Trading Date (the “Fourth Annual
Meeting”) shall, subject to the Independent Director’s continued directorship,
vest with respect to 20% of the Profits Interest Units subject thereto on the
first anniversary of the date of grant and with respect to an additional 1/60th
of the Profits Interest Units subject thereto on each monthly anniversary
thereafter; and

(ii) Each Subsequent Director Award granted on or after the Fourth Annual
Meeting shall, subject to the Independent Director’s continued directorship,
vest with respect to 20% of the Profits Interest Units subject thereto on each
of the first and second anniversaries of the date of grant and with respect to
30% of the Profits Interest Units subject thereto on each of the third and
fourth anniversaries of the date of grant.

Consistent with the foregoing, the terms and conditions of the Profits Interest
Units (including, without limitation, transfer restrictions with respect
thereto) shall be set forth in an Award Agreement to be entered into by the
Company and each Independent Director which shall evidence the grant of the
Profits Interest Units.”



--------------------------------------------------------------------------------

2. Section 10.3 of the Plan is hereby amended and restated in its entirety as
follows:

“10.3 Limits on Transfer.

(a) Except as otherwise provided in Section 10.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Committee, pursuant to a “domestic relations order” as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended from time to time, (a “DRO”), unless and until such Award has
been exercised, or the shares or units underlying such Award have been issued,
and all restrictions applicable to such shares or units have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his or her successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by clause (i) above; and

(iii) During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him or her under the Plan, unless
it has been disposed of pursuant to a DRO; and after the death of the
Participant, any exercisable portion of an Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Award
Agreement, be exercised by his or her personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.

(b) Notwithstanding Section 10.3(a), unless otherwise determined by the
Committee, Awards other than Incentive Stock Options may be transferred to any
one or more Permitted Transferees (as defined below), subject to the following
terms and conditions: (i) an Award transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee other than by will
or the laws of descent and distribution; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Participant (other than
the ability to further transfer the Award); and (iii) the Participant and the
Permitted Transferee shall execute any and all documents requested by the
Committee, including, without limitation documents to (A) confirm the status of
the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer; provided, however, that any Award
of Profits Interest Units shall be subject to the restrictions on transfer as
set forth in the Partnership Agreement (including Article 11 thereof). For
purposes of this Section 10.3(b), “Permitted Transferee” shall mean, with
respect to any Participant, any “family member” of the Participant within the
meaning of the

 

2



--------------------------------------------------------------------------------

instructions to use of the Form S-8 Registration Statement under the Securities
Act of 1933, as amended (a “Family Member”), or any other transferee
specifically approved by the Committee after taking into account any state,
federal, local or foreign tax and securities laws applicable to transferable
Awards. Unless otherwise determined by the Committee, Incentive Stock Options
may be transferred to a trust that constitutes a Family Member if, under
Section 671 of the Code and applicable state law, the Participant is considered
the sole beneficial owner of the Incentive Stock Option while it is held in the
trust.”

3. This First Amendment shall be and is hereby incorporated in and forms a part
of the Plan.

4. All other terms and provisions of the Plan shall remain unchanged except as
specifically modified herein.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Digital Realty Trust, Inc. on May 5, 2008.

Executed on this 7th day of May, 2008.

 

/s/ Joshua A. Mills Assistant Secretary

 

4